      Case 4:20-cv-04236 Document 1 Filed on 12/14/20 in TXSD Page 1 of 11




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS


CURTIS LAWRENCE            *                     CIVIL ACTION NO. 20-4236
     d/b/a                 *
SKYWARD TRANSPORTATION,    *                     SECTION
INC.                       *
     Plaintiff             *                     DIVISION
                           *
Versus                     *                     JUDGE
                           *
FRESH DEL MONTE PRODUCE,   *                     MAGISTRATE
INC. a/k/a DEL MONTE FRESH *
PRODUCE (TEXAS), INC.      *                     JURY TRIAL REQUESTED
                           *
       Defendant           *
*************************

                            COMPLAINT FOR DAMAGES
                    DUE TO DISCRIMINATION AND RETALIATION,
                          TORTIOUS INTERFERENCE AND
                              BREACH OF CONTRACT

       NOW INTO COURT, through undersigned counsel, comes Curtis Lawrence (“Plaintiff”

and/or “Lawrence”), who brings this action pursuant to Federal law, 42 U.S.C. Section 1981,

which prohibits the race discrimination and retaliation Plaintiff suffered due to the conduct of

Defendant, Fresh Del Monte Produce, Inc. a/k/a Del Monte Fresh Produce, Inc. (“Defendant”

and/or “Del Monte”), as well as pursuant to Texas state law, which prohibits both breach of

contract and tortious interference with contracts.

                                                I.
                                           Jurisdiction

       This Court has jurisdiction pursuant to 28 U.S.C. Section 1331 (federal question). The

Court may also exercise its supplemental jurisdiction over all of Plaintiff’s Texas state law claims

pursuant to 28 U.S.C. Section 1367 including but not limited to claims under Texas state tort law.




                                                 1
      Case 4:20-cv-04236 Document 1 Filed on 12/14/20 in TXSD Page 2 of 11




                                                 II.
                                                Venue

       Venue is alleged to be proper in this District pursuant to 28 U.S.C. Section 1391(b)(c)

because an appreciable amount of the transportation services and deliveries plaintiff provided to

Defendant occurred in this judicial district, including deliveries to/from Defendant’s facility

located at 3023 Del Monte Drive in Houston, Texas.

                                                 III.
                                                Parties

       Plaintiff, Curtis Lawrence, is an African-American male, who at all times relevant to this

lawsuit, was doing business as the sole Owner, President and Chief Financial Officer (CFO) of

Skyward Transportation, Inc. (“Skyward”), an African-American owned and operated business

that was transacting business, including the transportation and delivery of products and

commodities, in both intrastate and interstate commerce, for the Defendant, Del Monte.

                                                  IV.

       Defendant, Del Monte, is a domestic juridical entity authorized to do, and doing, business

within the State of Texas and this Federal judicial district. At all times pertinent to this litigation,

Del Monte was authorized to conduct and was actually conducting transportation operations of its

products and commodities throughout the United States. Defendant, Del Monte, contracted with

or otherwise engaged the Plaintiff to transport its products and commodities in the State of Texas

and also on an interstate basis, through his trucking company, Skyward Transportation, Inc.

During its business dealings with Plaintiff, the Defendant unlawfully discriminated and retaliated

against Plaintiff to his detriment, tortiously interfered with Plaintiff’s third-party contract(s), and

also breached the contract between Plaintiff and Defendant, causing injury and damage.




                                                   2
      Case 4:20-cv-04236 Document 1 Filed on 12/14/20 in TXSD Page 3 of 11




                                                 V.
                                             Bid Process

        Defendant publicly advertised to the general public that it would open all of its “lanes”

(transportation routes for its products/commodities) for bid. All qualified trucking transporters

were invited to bid. At a minimum, each bidding transportation company had to own, lease and/or

control a minimum of fifteen (15) tractors and trailers. Plaintiff was so qualified, as he owned,

leased and/or controlled at least thirty (30) tractors and/or trailers.

                                                  VI.

        The Plaintiff timely and properly submitted a bid on fourteen (14) of the lanes that

Defendant sought public bids on. On information and belief, Plaintiff’s company, Skyward, was

the only African-American owned and/or operated entity that submitted bids.

                                                  VII.

         On or about January 14, 2020, the Defendant opened the bids it had publicly solicited,

including the fourteen (14) bids it received from Plaintiff. Each of Plaintiff’s fourteen (14) bids

was the lowest bid for each of the fourteen (14) lanes Plaintiff submitted bids on, and thus, Plaintiff

should have been recognized as the winning bidder on each of those fourteen (14) lanes, but he

was not so recognized.

                                                 VIII.

        In fact, Defendant refused to recognize Plaintiff as the winning bidder on thirteen (13) of

the fourteen (14) lanes at issue, even though he had the lowest bid and was further qualified

because he owned/controlled over thirty (30) trucks/trailers. Those thirteen (13) lanes were

awarded to several non-African American entities, (hereinafter referred to individually and/or

collectively as “Prime”), despite Plaintiff’s equal or greater qualifications and/or lower bids.

Moreover, Plaintiff was only awarded one (1) lane, and that lane had the most economically


                                                   3
       Case 4:20-cv-04236 Document 1 Filed on 12/14/20 in TXSD Page 4 of 11




disadvantageous logistics of the fourteen (14) lanes for which Plaintiff had submitted the lowest

bid.

                                                 IX.

        To compound the discrimination, on multiple occasions when any given Prime failed to

adequately perform, despite being awarded a winning bid on any particular one of the thirteen (13)

lanes instead of Plaintiff, Defendant actually called upon the Plaintiff to remediate that Prime’s

deficiencies and to service those thirteen (13) lanes, which Plaintiff did.

                                                 X.

        Despite Plaintiff’s remedial performance of the very same transportation services that the

Prime was obligated to perform, Plaintiff was not compensated on an equal basis (i.e. the same

money that the Prime received for the same work), and Plaintiff was actually paid a lessor amount

than the Prime would customarily receive, for the exact same work.

                                                 XI.

        In fact, to add further insult to injury, Plaintiff was only paid the amount of the lower, yet

unaccepted, bid he had previously submitted (albeit unsuccessfully) for each of the thirteen (13)

routes awarded to the Prime. The only appreciable difference between Skyward and the Primes

(other than the Primes’ deficient performance) is that Skyward is African-American owned, and

the Primes are not. As such, Plaintiff was subjected to racially disparate treatment.

                                                XII.

        Additionally, Defendant’s transportation dispatcher, Cristobal Villafranca, specifically

mis-stated to other employees of the Defendant that Plaintiff was not performing adequately, that

Plaintiff (and his company, Skyward) was (were) deficient because he (it) was African-American.

Mr. Villafranca also instructed his assistant, Sharonda Masters, to take work away from Plaintiff,



                                                  4
      Case 4:20-cv-04236 Document 1 Filed on 12/14/20 in TXSD Page 5 of 11




deny Plaintiff available work for which Plaintiff was qualified, to impose excessive and

unwarranted discipline against Plaintiff, and to treat Plaintiff differently when approving and

paying Plaintiff’s invoices, all because of Plaintiff’s race.

                                                XIII.

       Defendant’s above conduct was a result of racially discriminatory practices and racial bias,

which caused Plaintiff financial injury and other damages.

                                                 XIV.

       Plaintiff complained of his unfair treatment, but when he did so, his complaints were met

with additional discrimination and retaliation. One of the most dramatic examples of this

retaliation is what is referred to herein as the La Bodega incident.

                                              XV.
                                        La Bodega Incident

       Plaintiff had, lawfully and independently of his contract with Defendant, also contracted

with an entity known as La Bodega, to pick-up and deliver products/commodities that La Bodega

had purchased and needed delivered, including products and commodities La Bodega had

purchased from Defendant.

                                                 XVI.

       However, due to Defendant’s racial bias and retaliatory animus, after Plaintiff had

complained to Defendant of unlawful racial discrimination regarding the bid process, work

assignments, and racially-disparate treatment, Defendant retaliated, inter alia, by intentionally and

tortiously interfering with the contract that existed between Plaintiff and La Bodega.

                                                XVII.

       More specifically, La Bodega did business with Defendant, Del Monte, and one of La

Bodega’s biggest purchases from Defendant was Del Monte bananas. La Bodega had contracted


                                                   5
      Case 4:20-cv-04236 Document 1 Filed on 12/14/20 in TXSD Page 6 of 11




with Plaintiff to pick up the bananas La Bodega had purchased (FOB) from Del Monte at the port

of Houston, and deliver them to La Bodega’s facilities.

                                              XVIII.

       Defendant, however, retaliated against Plaintiff, and tortiously interfered with Plaintiff’s

contract with La Bodega, by prohibiting Plaintiff from accessing Defendant’s loading dock in the

Port of Galveston, thus preventing Plaintiff from picking up loads of the bananas La Bodega had

purchased from Defendant and transporting them to La Bodega’s facilities elsewhere, including in

the Houston area. Consequently, Plaintiff could not fulfill the contractual obligations to La Bodega

for no other reason than Defendant’s racial discrimination, retaliation and tortious interference.

                                               XIX.

       As a result, Plaintiff lost the revenues and profits he would have otherwise realized

pursuant to the La Bodega contract. Further, Defendant actually usurped Plaintiff’s contract to

deliver bananas to La Bodega by transporting and delivering said bananas to La Bodega itself, but

at a substantially higher price for delivery than Plaintiff had been charging La Bodega.

                                                XX.

       Thus, Plaintiff not only lost the revenues and profits associated with the La Bodega

contract, but La Bodega had to pay a higher price just to get the Del Monte bananas delivered. As

a result of Defendant’s racially-motivated retaliation and tortuous interference with Plaintiff’s

contract with La Bodega, Defendant not only violated Plaintiff’s civil rights, but also reaped a

financial profit while doing so.

                                             XXI.
                                    No Pay and/or Slow Pay

       Defendant, Del Monte, further racially discriminated and retaliated against Plaintiff,

through its invoice payment and processing procedures, when it treated Plaintiff less favorably


                                                 6
      Case 4:20-cv-04236 Document 1 Filed on 12/14/20 in TXSD Page 7 of 11




than other (non-African American) transporters regarding payment of Plaintiff’s invoices. In

addition to the racially-motivated limitations on the amount of the work Defendant deigned to give

to Plaintiff, as well as the more onerous terms imposed thereon, Defendant also “slow paid”

Plaintiff, or in some instances, failed to pay Plaintiff, but did not treat non-African American

transporters the same way.

                                               XXII.

       When Plaintiff complained of this unlawful treatment, Defendant further retaliated and

discriminated against Plaintiff, and attempted to put Plaintiff out of business, by escalating its

failure to properly, timely and fully pay Plaintiff’s invoices, and the monies Plaintiff had earned

and was contractually entitled to receive for the services Plaintiff provided.

                                              XXIII.

       The Defendant further racially discriminated and retaliated against Plaintiff by using the

pretext that Plaintiff’s invoices were not in proper form, and/or that Plaintiff’s performance was

somehow deficient or sub-standard, when unlawfully denying payment. This pretext was an

intentional refusal by Defendant, motivated by unlawful racial bias and retaliatory animus, based

on trumped-up discipline for de minimis “issues” that Defendant did not impose against non-

African American entities when similar issues occurred between the non-African American

transporters and Defendant.

                                              XXIV.

       At the time Defendant stopped doing business with Plaintiff, it was indebted to him in the

sum of $150,175.91, which remains unpaid, owing and overdue. (See Exhibit #1).




                                                  7
      Case 4:20-cv-04236 Document 1 Filed on 12/14/20 in TXSD Page 8 of 11




                                           XXV.
                           Disparate “Claims” Process Enforcement

       On or about May 26, 2020, Plaintiff made it perfectly clear he would not tolerate any further

discriminatory conduct by Del Monte and indicated that he might need to seek legal redress.

                                              XXVI.

       Shortly thereafter, Defendant emailed Plaintiff several trumped-up “claims”, purportedly

showing that Plaintiff owed Del Monte thousands of dollars for alleged performance issues going

back many months.

                                             XXVII.

       Del Monte’s retaliatory tactic of issuing these sham “claim” disputes is an obvious pretext,

intended to “document” a justification for the acts of discrimination and retaliation taken by Del

Monte once it was on notice that Plaintiff intended to seek legal redress.

                                           XXVIII.
                                    First Cause of Action
                                        Federal Law
                           Race Discrimination Under 42 USC 1981

       Plaintiff reavers, realleges and incorporates herein, in globo and in extenso, by reference,

all averments, allegations and representations contained in paragraphs I through XXVII, inclusive.

Plaintiff further alleges that he was subjected to unlawful and racially discriminatory animus and

treatment by Del Monte regarding the bid process, route distribution and assignment, complaint

process, payment history, termination of contract, bogus “claims” process, and other aspects of the

commercial arrangement between Plaintiff and Del Monte. Plaintiff also alleges that Del Monte’s

unlawful, racially discriminatory actions, conduct and decisions were evidenced by the statements,

comments, actions and decisions of various managerial and supervisory personnel, including but

not limited to Cristobal Villafranca and Robert Savage. Plaintiff further alleges that Del Monte’s



                                                 8
      Case 4:20-cv-04236 Document 1 Filed on 12/14/20 in TXSD Page 9 of 11




professed motive, rationale and/or justification for its unlawful, racially discriminatory actions,

conduct and decisions were pretexts for Del Monte’s unlawful racial discrimination and animus.

                                             XXIX.
                                    Second Cause of Action
                                           Federal Law
                                 Retaliation Under 42 USC 1981

       Plaintiff reavers, realleges and incorporates herein, in globo and in extenso, by reference,

all averments, allegations and representations contained in paragraphs I through XXI, inclusive.

Plaintiff further alleges that he was retaliated against, in violation of 42 U.S.C. Section 1981, by

Del Monte, after and because Plaintiff complained about racial bias, discrimination and prejudice,

when he suffered adverse economic consequences subsequent to, and as a result of, his complaints

against racial bias, discrimination and prejudice.

                                             XXX.
                                     Third Cause Of Action
                                        Texas State Law
                                     Tortious Interference

       Plaintiff reavers, realleges and incorporates herein, in globo and in extenso, by reference,

all averments, allegations and representations contained in paragraphs I through XXIX, inclusive.

Plaintiff further alleges that he had a contract, which Del Monte knew and was well aware of, with

La Bodega, which Del Monte intentionally interfered with, resulting in La Bodega’s breach and/or

rendering Plaintiff’s performance thereof impossible or more burdensome, without justification,

causing damage to Plaintiff.

                                             XXXI.
                                     Fourth Cause of Action
                                        Texas State Law
                                       Breach of Contract

       Plaintiff reavers, realleges and incorporates herein, in globo and in extenso, by reference,

all averments, allegations and representations contained in paragraphs I through XXX, inclusive.


                                                 9
     Case 4:20-cv-04236 Document 1 Filed on 12/14/20 in TXSD Page 10 of 11




Del Monte, in violation of Texas state law, breached its contract with Plaintiff by failing to pay

Plaintiff the amounts due and owing for services Plaintiff properly and adequately performed and

provided, which, at a minimum, amount to $150,175.91, plus all applicable interest and penalties

awardable under the contract between Plaintiff and Defendant.

                                              XXXII.
                                 Plaintiff Demands a Trial by Jury

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of all claims asserted in

this Complaint so triable.

                                              XXXIII.
                                          Prayer for Relief

        WHEREFORE, Plaintiff, Curtis Lawrence, respectfully prays that this Court grant

judgment to be entered against the defendant, Fresh Del Monte Produce, Inc. a/k/a Del Monte

Fresh Produce, Inc., for all the relief to which Plaintiff is entitled under the law, as follows, but not

limited to:

        A)      That Plaintiff shall be awarded the maximum amount of damages available under

the aforementioned laws;

        B)      That Plaintiff shall be awarded all reasonable expenses that were necessarily

incurred in prosecution of this action, plus all reasonable attorneys’ fees and costs, as provided by

any and all applicable federal and state law; and

        C)      Any and all such other relief shall be granted in favor of the Plaintiff, as this Court

deems just and proper.




                                                   10
     Case 4:20-cv-04236 Document 1 Filed on 12/14/20 in TXSD Page 11 of 11




                                            Respectfully submitted,

                                            ______s/ John O. Pieksen, Jr,____________
                                            John O. Pieksen, Jr. (La. Bar #21023) T.A.
                                            Michael G. Bagneris (La. Bar #2658)
                                            Bagneris, Pieksen & Associates, LLC
                                            935 Gravier Street, Suite 2110
                                            New Orleans, LA 70112
                                            Phone (504) 493-7990 | Fax (504) 493-7991
                                            Email: bagneris@bpajustice.com
                                                    pieksen@bpajustice.com
                                            Attorneys for Plaintiff, Curtis Lawrence, d/b/a
                                            Skyward Transportation, Inc.


SERVICE INFORMATION:

Plaintiff will issue a Request for Waiver
Of Summons and Citation to Defendant
Through Defendant’s Registered Agent




                                              11
